J-S78040-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

BAYVIEW LOAN SERVICING, LLC                       IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                      v.

JOY M. HILL AND FREDRICK HILL

                             Appellants                No. 740 WDA 2016


                      Appeal from the Order May 20, 2016
        in the Court of Common Pleas of Allegheny County Civil Division
                             at No(s): MG 15 1146

BEFORE: BENDER, P.J.E., OTT, J., and FITZGERALD,* J.

MEMORANDUM BY FITZGERALD, J.:                     FILED DECEMBER 29, 2016

        Pro se Appellants, Joy M. Hill and Fredrick Hill, appeal from the order

entered in the Allegheny County Court of Common Pleas granting summary

judgment in favor of Appellee, Bayview Loan Servicing, LLC. We affirm.

        We glean the relevant facts from the trial court opinion and the

certified record. The property at issue in this case is located at 33 Climax

Street, Pittsburgh, Pennsylvania.      Appellants executed a mortgage (“the

Mortgage”) on this property in favor of Progressive Home Federal Savings

and Loan Association (“Progressive”) on September 1, 1999. The Mortgage

served as security for a note executed on that same day by Appellants (“the

Note”) in exchange for a loan of $32,000.00, plus interest extended by




*
    Former Justice specially assigned to the Superior Court.
J-S78040-16


Progressive. On December 19, 2006, Progressive assigned the Mortgage to

Appellee.

      Appellants filed for bankruptcy on November 30, 2009, in the United

States Bankruptcy Court for the Western District of Pennsylvania. On April

30, 2010, the bankruptcy court issued a final decree discharging Appellants’

unsecured debts (“bankruptcy decree”).          Appellants   stopped making

payments on the Note after February 2015.       Accordingly, in August 2015,

Appellee initiated a foreclosure action based upon the Mortgage.      Appellee

filed a motion for summary judgment on January 4, 2016, and Appellants

filed an answer. However, Appellants’ answer did not comply with Pa.R.C.P.

1029(a) and (b) and was deemed an admission of default by the trial court.

Appellee filed two supplemental memorandums of law regarding, inter alia,

the effect of the bankruptcy decree on the foreclosure action.

      The trial court heard argument on February 16, 2016.        On April 21,

2016, the court issued an order granting Appellee’s summary judgment

motion and directed “in rem judgment shall be entered in favor of [Appellee]

and against [Appellants] in the amount of $30,218.92, together with interest

. . . .” Order 4/21/16. The trial court’s order also indicated, via handwritten

note, “I am satisfied that a prior bankruptcy by [Appellants] did not

discharge this claim.” Id.




                                     -2-
J-S78040-16


      Appellants filed the instant timely appeal. The trial court did not order

the filing of a Pa.R.A.P. 1925(b) statement, but did file a Pa.R.A.P. 1925(a)

opinion.

      Appellants raise the following issues for review:

           1. Was there sufficient explanations in the applicable laws
           of [Appellee’s] Memoranda of Law referencing the
           Johnson v. Home State Bank, 501 U.S. 78, [82-83]
           [1991] regarding the Chapter 7 petition process stating
           that “a debtor is protected from personal liability by
           obtaining a discharge in a Chapter 7 liquidation,” though
           “the creditor’s right to foreclose survives or passes through
           bankruptcy,” made clear by the Supreme Court, to confirm
           Appellees’ “relative position” to proceed with foreclosure
           against the Appellant[s]?

           2. Can Appellee[] provide “valid” and “accurate”
           documentation that can attest to their true “vested
           interest” in the Real Property located on 33 Climax St.,
           Pittsburgh, Pa, of . . . Appellant[s] and the accounting of
           all accepted payment transactions made from 2010 until
           the default in February 2015 under Appellant[s’] Chapter 7
           bankruptcy?

Appellants’ Brief at 8.

      Appellants’ first argument is difficult to discern.1      It appears that

Appellants are arguing that the Mortgage was effectively discharged via their

prior bankruptcy and, therefore, the trial court erred by allowing an action

for foreclosure of the Mortgage.        To this end, Appellants unfortunately

provide a substantial amount of extraneous authority, much from other

jurisdictions, that has no bearing upon their argument.               Moreover,

1
  We note that Appellants’ brief was authored by a “non-bar volunteer
advocate” from Forest Park, Georgia.



                                       -3-
J-S78040-16


Appellants provide only two sentences of argument regarding their second

issue concerning the alleged failure to recognize their past payments on the

Mortgage and they do not cite to any legal authority.

      We begin by noting that Appellants’ pro se status does not relieve

them of their obligation to raise and develop their appellate claims properly.

Smathers v. Smathers, 670 A.2d 1159, 1160 (Pa. Super. 1996).             This

Court has emphasized:

              While this court is willing to liberally construe
              materials filed by a pro se litigant, we note that
              [petitioner] is not entitled to any particular
              advantage because she lacks legal training. As our
              supreme court has explained, any layperson
              choosing to represent [herself] in a legal proceeding
              must, to some reasonable extent, assume the risk
              that [her] lack of expertise and legal training will
              prove [her] undoing.

Id. (citation omitted).

      Petitioners who have elected to proceed pro se cannot expect this

Court to act as their attorney. Id. (citation omitted). Indeed, claims that

are not sufficiently developed and are not supported by citation to legal

authority will be deemed waived by this Court.        See Pa.R.A.P. 2119(b);

Commonwealth v. B.D.G., 959 A.2d 362, 371 (Pa. Super. 2008) (holding

petitioner’s claim waived when he failed to cite to any authority supporting

his contentions).

      Regarding summary judgment, our review is guided by the following

principles:



                                      -4-
J-S78040-16


         The standards which govern summary judgment are well
         settled. When a party seeks summary judgment, a court
         shall enter judgment whenever there is no genuine issue of
         any material fact as to a necessary element of the cause of
         action or defense that could be established by additional
         discovery. A motion for summary judgment is based on an
         evidentiary record that entitles the moving party to a
         judgment as a matter of law. In considering the merits of
         a motion for summary judgment, a court views the record
         in the light most favorable to the non-moving party, and
         all doubts as to the existence of a genuine issue of
         material fact must be resolved against the moving party.
         Finally, the court may grant summary judgment only when
         the right to such a judgment is clear and free from doubt.
         An appellate court may reverse the granting of a motion
         for summary judgment if there has been an error of law or
         an abuse of discretion. . . .

Varner-Mort v. Kapfhammer, 109 A.3d 244, 246-47 (Pa. Super. 2015)

(citation omitted).

      We note that a discharge under the Bankruptcy Code “voids any

judgment at any time obtained, to the extent that such judgment is a

determination of the personal liability of the debtor with respect to any debt

discharged . . . .” 11 U.S.C. § 524(a)(1). However, “a bankruptcy discharge

extinguishes only one mode of enforcing a claim—namely, an action against

the debtor in personam while leaving intact another—namely, an action

against the debtor in rem.”        Johnson, 501 U.S. at 84.       Therefore, “the

[Bankruptcy] Code provides that a creditor’s right to foreclose on the

mortgage survives or passes through the bankruptcy.”          Id. at 83; See 11

U.S.C. § 522(c).      Indeed, it is well settled that a mortgage lien survives the

discharge of personal liability. See Estate of Lellock v. Prudential Ins.



                                        -5-
J-S78040-16


Co. of America, 811 F.2d 186, 189 (3d. Cir. 1987); PNC Bank, Nat. Ass’n

v. Balsamo, 634 A.2d 645, 653 (Pa. Super. 1993) (stating petitioner’s valid

lien on residential proper was not affected by general bankruptcy discharge.)

      In the instant case, Appellants’ bankruptcy discharge did not preclude

Appellee’s in rem action in foreclosure. See Johnson, 501 U.S. at 83-84;

Estate of Lellock, 811 F.2d at 189. Therefore, we hold that the trial court

did not err by declining to prohibit Appellee’s mortgage foreclosure action

against Appellants.

      Appellants also include various other claims seemingly regarding

Appellee’s purported lack of “ownership” of the property in question.

Appellants’ Brief at 17.    We conclude that Appellants fail to present any

cogent and pertinent argument in this regard.     As a result, to the extent

Appellants present additional arguments within their first issue, we hold that

such arguments are insufficiently developed and are, therefore, waived.

See B.D.G., 959 A.2d at 371; Smathers, 670 A.2d at 1160.                Thus,

Appellants’ first issue merits no relief.

      Likewise, in their second issue, Appellants present only the bald

allegation that all of their past payments on the mortgage were not properly

accounted for by Appellee. Appellants’ Brief at 20. Appellants do not claim

to have made any payments past the default date of February 2015, nor do

they provide any citation to the record or to legal authority in support of

their claim.   Thus, we conclude that Appellants’ second issue is waived



                                       -6-
J-S78040-16


because they once again fail to sufficiently develop their argument or cite to

any pertinent legal authority. See Pa.R.A.P. 2119(b); B.D.G., 959 A.2d at

371; Smathers, 670 A.2d at 1160.

      Accordingly, we hold that the trial court properly determined that the

property at issue remained subject to the Mortgage and, thus, properly

granted summary judgment in favor of Appellee. Because Appellants fail to

establish an error of law or abuse of discretion by the trial court, we affirm

the order granting Appellee’s motion for summary judgment. See Varner-

Mort, 109 A.3d at 246-47.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 12/29/2016




                                    -7-